I dissent. Upon the face of the record in this case, appellant acquired title to the land in controversy under the receiver's deed. No facts appear here affecting the validity of that deed; and the court expressly found that the order of sale and the order confirming the receiver's sale were duly made and entered by the court, and *Page 39 
that thereafter a deed was executed by the receiver to appellant, conveying to her "all the right, title, and interest of the said George E. White in and to" certain lands, which include the land here involved. Under this original title she had a right to redeem, which was not affected by the transactions between the defendant and Linforth, and the deed to her from Linforth was, in legal effect, a redemption. But I think that, under the circumstances, defendant had an equitable lien for the amount paid by him to Linforth; and as a condition to the quieting of appellant's title, she should be required to pay that amount, with interest, to defendant within a reasonable time, to be fixed by the court. I think that the judgment should be reversed, with directions to render judgment on the findings as above indicated.